                                          UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF NORTH CAROLINA
                                               ASHEVILLE DIVISION
                                         DOCKET NO. 1:15-cr-71-MOC-WCM-4

                UNITED STATES OF AMERICA,                     )
                                                              )
                                                              )
                                                              )
                Vs.                                           )                       ORDER
                                                              )
                ALLAN COLLADO-RAUDEZ,                         )
                                                              )
                                 Defendant.                   )



                       THIS MATTER is before the Court on defendant’s pro se Motion for Early Termination

              of Supervised Release.

                       The Court denies the motion at this time because, although defendant asserts that his

              supervising officer does not oppose early termination, defendant has not submitted a written

              statement from his supervising officer stating as such. For the Court to reach the merits of a

              request for early termination, defendant’s motion must be accompanied by a statement from

              defendant’s supervising officer explaining why defendant is a suitable candidate for early

              termination.

                                                          ORDER

                       IT IS, THEREFORE, ORDERED that defendant’s pro se Motion for Early

              Termination of Supervised Release (#293) is DENIED WITHOUT PREJUDICE.


Signed: September 3, 2019
